DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the Applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic
communication with Applicant’s representative CHRISTOPHER M. SWICKHAMER (Reg. No. 59,853) on 20 December 2021.

The claims are amended as presented below:
1.	(Currently Amended) A system comprising:
one or more processors; and
a computer readable medium storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising:

determining that a leaf node of a leaf values array corresponding to the query exists in the archive bit array based at least in part on the tree topology bitmap and the archive bit array, the leaf values array comprising a plurality of entries, each entry comprising a non-binary value corresponding to a cell in the two dimensional matrix with a known value at a location defined by the tree topology bitmap and the archive bit array; and 
outputting the user interaction value as an entry from [[a]] the leaf values array of the tree data structure based at least in part on the leaf node existing in the archive bit array.

2.	(Currently Amended) The system of claim 1, wherein the instructions are further executable to perform operations comprising: 
receiving the query that indicates a time corresponding to the user interaction value; and
outputting the user interaction value as the entry from the leaf values array based at least in part on the query for the user interaction value and the indicated time.

3.	(Currently Amended) The system of claim 1, wherein the instructions are further executable to perform operations comprising: 
receiving the query that indicates a column and a row corresponding to the user interaction value; and
outputting the user interaction value as the entry from the leaf values array based at least in part on identifying that the column and the row exist in the tree representation of the two dimensional matrix.

4.	(Previously Presented) The system of claim 1, wherein the instructions are further executable to perform operations comprising: 
receiving a second query that indicates a row and a column corresponding to a second user interaction value; and
outputting the second user interaction value as a defined value based at least in part on identifying that the column and the row do not exist in the tree representation of the two dimensional matrix.

5.	(Original) The system of claim 1, wherein the instructions are further executable to perform operations comprising: 
receiving the query that indicates a row of the two dimensional matrix corresponding to the user.


receiving the query that indicates a column of the two dimensional matrix corresponding to the product.

7.	(Original) The system of claim 1, further comprising: 
receiving the query from a recommendation application of a server.

8.	(Currently Amended) A computer implemented method comprising:
receiving a query for a user interaction value of a user with a product, the user interaction value indicated by a tree representation of a two dimensional matrix that comprises user interaction data for a plurality of products, the tree representation comprising a tree topology bitmap that represents a topology of a tree data structure and an archive bit array comprising a plurality of elements corresponding to leaf nodes in the tree data structure; [[and]]
determining, by one or more processors, that a leaf node of a leaf values array corresponding to the query is absent from the archive bit array based at least in part on the tree topology bitmap and the archive bit array, the leaf values array comprising a plurality of entries, each entry comprising a non-binary value corresponding to a cell in the two dimensional matrix with a known value at a location defined by the tree topology bitmap and the archive bit array; and
outputting the user interaction value as a defined value based at least in part on the leaf node being absent from the archive bit array.

9.	(Previously Presented) The computer implemented method of claim 8, further comprising: 
receiving the query that indicates a time corresponding to the user interaction value; and
outputting the user interaction value as the defined value based at least in part on the query for the user interaction value and the indicated time.

10.	(Currently Amended) The computer implemented method of claim 8, further comprising: 
receiving a second query that indicates a column and a row corresponding to a second user interaction value; and
outputting the second user interaction value as an entry from the leaf values array based at least in part on identifying that the column and the row exist in the tree representation of the two dimensional matrix.

11.	(Original) The computer implemented method of claim 8, further comprising:
receiving the query that indicates a row and a column corresponding to the user interaction value; and
outputting the user interaction value as the defined value based at least in part on identifying that the column and the row do not exist in the tree representation of the two dimensional matrix.

12.	(Original) The computer implemented method of claim 8, further comprising: 
receiving the query that indicates a row of the two dimensional matrix corresponding to the user.

13.	(Original) The computer implemented method of claim 8, further comprising: 
receiving the query that indicates a column of the two dimensional matrix corresponding to the product.

14.	(Original) The computer implemented method of claim 8, further comprising:
receiving the query from a recommendation application of a server.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions which, when executed by a processor, cause the processor to perform operations comprising:
receiving a query for a user interaction value of a user with a product, the user interaction value indicated by a tree representation of a two dimensional matrix that comprises user interaction data for a plurality of products, the tree representation comprising a tree topology bitmap that represents a topology of a tree data structure and an archive bit array comprising a plurality of elements corresponding to leaf nodes in the tree data structure; [[and]]
determining that a leaf node of a leaf values array corresponding to the query exists in the archive bit array based at least in part on the tree topology bitmap and the archive bit array, the leaf values array comprising a plurality of entries, each entry comprising a non-binary value corresponding to a cell in the two dimensional matrix with a known value at a location defined by the tree topology bitmap and the archive bit array; and 
outputting the user interaction value as an entry from [[a]] the leaf values array of the tree data structure based at least in part on the leaf node existing in the archive bit array.

16.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, further cause the processor to perform operations comprising: 
receiving the query that indicates a time corresponding to the user interaction value; and
outputting the user interaction value as the entry from the leaf values array based at least in part on the query for the user interaction value and the indicated time.

17.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, further cause the processor to perform operations comprising:
receiving the query that indicates a column and a row corresponding to the user interaction value; and
outputting the user interaction value as the entry from the leaf values array based at least in part on identifying that the column and the row exist in the tree representation of the two dimensional matrix.

18.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, further cause the processor to perform operations comprising:
receiving a second query that indicates a row and a column corresponding to a second user interaction value; and
outputting the second user interaction value as a defined value based at least in part on identifying that the column and the row do not exist in the tree representation of the two dimensional matrix.

19.	(Original) The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, further cause the processor to perform operations comprising:
receiving the query that indicates a row of the two dimensional matrix corresponding to the user.

20.	(Original) The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, further cause the processor to perform operations comprising:
receiving the query that indicates a column of the two dimensional matrix corresponding to the product.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-20:
The closest prior art is Ladra Gonzalez, Susana (“Algorithms and Compressed Data Structures for Information Retrieval,” a doctoral thesis submitted at University of A Coruña, Spain in April 2011, cited on the IDS dated 30 September 2020, hereinafter referred to Ladra), which teaches a system comprising:
one or more processors (see Ladra p. 124, third paragraph: the method of the invention is carried out by a computer system comprising a processor coupled to a memory); and
a computer readable medium storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising (see Ladra p. 124, third paragraph: the method of the invention is carried out by a computer system comprising a processor coupled to a memory):
receiving a query (see Ladra p. 1, third paragraph: a user submits a query to an information retrieval system) for a user interaction value of a user with a product (see Ladra p. 1, first paragraph: the query is to an online store catalog), the user interaction value indicated by a tree representation of a two dimensional matrix (see Ladra p. 197, Fig. 12.2: tree representation of two-dimensional matrix), the tree representation comprising a tree topology bitmap that represents a topology of a tree data structure (see Ladra p. 202: bit array T represents a levelwise traversal of a tree data structure; and see Ladra p. 204, under the heading “Example”: “In T, each bit represents a node”) and an archive bit array comprising a plurality of elements corresponding to leaf nodes in the tree data structure (see Ladra p. 202: bit array L represents the last level leaves of the tree data structure; and see Ladra p. 204, under the heading “Example”, and Fig. 12.3: bit array L represents the leaf nodes in the tree data structure); and
outputting the user interaction value as one of a defined value or an entry from a leaf value array of the tree data structure based at least in part on the tree topology bitmap and the archive bit array (see Ladra p. 206: algorithms 12.1 and 12.2 output values q and p, respectively, corresponding to values from the last level of the tree; and see Ladra p. 202-203: bit arrays T and L, corresponding to the claimed “tree topology bitmap” and archive bit array, respectively, enable fast queries).

Another prior art reference relied upon is Tuzhilin et al. (U.S. Patent Application Publication No. 20040103092 A1, hereinafter referred to as Tuzhilin, which teaches:
a two dimensional matrix that comprises user interaction data for a plurality of products (see Tuzhilin para. 0047-0048 and Fig. 10: a two-dimensional matrix comprises information about user ratings for items; and see Tuzhilin para. 0037: the items are products to be purchased).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
receiving a query for a user interaction value of a user with a product, the user interaction value indicated by a tree representation of a two dimensional matrix that comprises user interaction data for a plurality of products, the tree representation comprising a tree topology bitmap that represents a topology of a tree data structure and an archive bit array comprising a plurality of elements corresponding to leaf nodes in the tree data structure;
determining that a leaf node of a leaf values array corresponding to the query exists in the archive bit array based at least in part on the tree topology bitmap and the archive bit array, the leaf values array comprising a plurality of entries, each entry comprising a non-binary value corresponding to a cell in the two dimensional matrix with a known value at a location defined by the tree topology bitmap and the archive bit array;
outputting the user interaction value as an entry from the leaf values array of the tree data structure based at least in part on the leaf node existing in the archive bit array
(independent claim 1, and similar limitations of independent claims 8 and 15).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UM/Examiner, Art Unit 2163       


/ALEX GOFMAN/Primary Examiner, Art Unit 2163